Citation Nr: 1607822	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for Reflex Sympathetic Dystrophy (RSD) of the left lower extremity and low back.

2.  Entitlement to a separate compensable rating for RSD of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserves, with a period of initial active duty training from February 1998 to October 1998.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for RSD.  The decision on appeal also recognized that RSD affected the low back as well as the left lower extremity.

In February 2008, the Veteran testified at a personal hearing held before a Veterans Law Judge (VLJ) via videoconference from the RO; a transcript of that hearing is associated with the claims file.  Following the hearing, the Board issued a December 2008 decision remanding the above claims for further development.  Having taken all required actions, the RO has now returned the appeals to the Board.

However, since December 2008, the VLJ who presided over the Veteran's hearing has left the Board's employ, and cannot participate in adjudication of the claims, as is required by law.  38 U.S.C.A. § 1707; 38 C.F.R. § 20.707.  The Veteran was therefore offered an opportunity for a new hearing in December 2015 correspondence.  She has not responded to this offer, and is therefore deemed to not desire a new hearing.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has been awarded TDIU effective from February 1, 2011, based on a formal claim for the benefit.  The Board has considered whether a claim for TDIU was pending prior to that date as part and parcel of the claim for increased rating, but the record is clear that the Veteran was working through January 2011.  While she may have not worked full time since 2009, such was attributed to a nonservice-connected right shoulder disability for which she received worker's compensation benefits.


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, RSD has been manifested by no worse than continuous, moderate to severe pain of the low back and left lower extremity, with no sensory or motor impairment or atrophy of any affected muscle group.

2.  Low back pain symptoms attributable to RSD are subsumed by, duplicative of, or indistinguishable from pain related to the service-connected low back disc disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for RSD of the left lower extremity and low back are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2015).

2.  The criteria for a separate, compensable evaluation for RSD of the low back are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, 4.124a, Diagnostic Codes 5242, 8620 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  January 2006, September 2009, and July 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records; she did not identify any private treatment records pertinent to the appeal.  Records from a private psychologist and from a consultant for the Department of Labor address disabilities other than that considered here.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA).  Similarly, records related to worker's compensation payments between 2009 and 2011 are concerned with a nonservice-connected right shoulder injury, and not the matters addressed here.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been afforded the Veteran.  Examiners have made all clinical findings necessary to proper application of the rating criteria, to include describing all service-connected manifestations sufficiently to permit association of such with the correct disability or disabilities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication

At the Veteran's February 2008 hearing, the presiding VLJ discussed the elements of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Left Leg and Back

The Veteran was initially service-connected for RSD of the left leg, stemming from a left knee disability and surgery.  RSD, also known as chronic regional pain syndrome (CRPS), is not a listed disability in the rating schedule, and so it was rated by analogy to another, listed condition, based on the functions affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20.  The RO selected Diagnostic Code 8620, for neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  The Board finds this selection to be appropriate.  Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and, as with RSD, constant pain, at times excruciating.  The maximum rating which may be assigned for neuritis without organic changes is for moderate, or for moderately severe, incomplete paralysis; the higher maximum applied to impairment of the sciatic nerve, and hence applies here.  38 C.F.R. § 4.123.

Code 8629 provides that complete paralysis of the sciatic nerve is marked by dangling and dropping of the foot, with no active movement possible of the muscles below the knee, and flexion of knee is weakened or (very rarely) lost.  An 80 percent rating is assigned for such.  Severe incomplete paralysis is rated 60 percent disabling, and is manifested by marked muscular atrophy.  The current 40 percent rating is assigned for moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Code 8620.

VA treatment records reveal ongoing complaints of moderate to severe pain of the left leg, particularly in the area of the knee, but extending throughout the limb.  Medications were of limited success in treating the pain, and an implanted nerve stimulation system worked initially, but became inactive repeatedly.  Nerve blocks and epidurals were also not effective.

At a May 2006 VA examination, the examiner noted complaints of severe pain of the left leg.  Nerve blocks had not stopped the constant pain.  Activity was severely limited; a great deal of this was attributable to the separately service-connected and compensated left knee and scar disabilities, but was in part related to the constant neurological problems.  She also complained of constant low back pain, aggravated by lifting and bending.  She had radicular symptoms to both legs at times.  On examination, there were intact deep tendon reflexes, but weakness of the left foot and toes.  The left quadriceps muscle showed atrophy; circumference was 1.5 cm less than the right.  There was hypersensitivity at the knee.  Movement was observed to exacerbate complaints.  An MRI did show disc changes at L5-S1 and L4-L5.  

In September 2006, the Veteran's treating doctor stated that the Veterans low back and left knee RSD were two distinct conditions.

At the February 2008 hearing, the Veteran reported an intense, burning pain in her back and leg, like a "severe sunburn."  Standing caused sharp, shooting pains.  She could not stand in long lines, as at a grocery store.  Clothes could be an irritant and massages can feel like sand paper.  Her husband reported that her symptoms had increased over the past few years; for example, she needed a wheelchair at amusement parks.  The Veteran stressed that RSD had been diagnosed in two separate areas, based on two separate traumas to her left knee and her back.  Buddy statements from two friends corroborated her reports of pain and its functional impact.

The Veteran was again examined in January 2012; she reported constant, daily moderate pain, starting in the upper back and radiating down, through the left leg.  She reported intermittent numbness and sensory disturbances of the left leg.  Repeated and varied treatments had not been effective.  Muscle strength and sensation were normal on examination, however.  There was no atrophy.  Activity was aggravating, and at times the pain would wake her.  She could not shop, or sit on bleachers, and lifting her children was not possible.  The Veteran complained of hypersensitivity, with increased leg pain from clothes or pressure, and she described minor swelling and "twitching" in the left leg when lying down.  Her knee would sweat excessively, as well, and she stated that her nails were brittle.  The examiner commented that the Veteran would be limited in performing active employment tasks, such as bending, lifting, twisting, and her use of narcotic medications could limit her sedentary employment opportunities as well.  

Most recently, an August 2014 VA examiner noted complaints of left leg pain from mid-thigh to mid-shin, as well as cold intolerance.  She stated her leg pain was constant and moderate.  Testing showed no muscle weakness and normal deep tendon reflexes everywhere except for the left knee, where they were absent.  Sensory testing was normal.  Atrophy was present in the left calf which was one-half inch less in circumference than the right.  The examiner commented that no specific nerves were involved, and also failed to find any RSD in the low back.  He stated that any occupational activity which would "provide direct stimulation to the knee" such as climbing or prolonged walking, would give her difficulty.  She could work, however.  The implication is that sedentary employment was possible.  The examiner also stated that RSD symptoms were discreet form pathologies like lumbar radiculopathy, patellofemoral pain syndrome, hip strain, and osteoporosis.

The treatment and examination findings clearly show no complete paralysis.  The Veteran remains mobile in the left leg, despite her limitations.  The lower leg still moves at her command.  No 80 percent rating is warranted.  Further, such a rating is not available for neuritis, which is the analogous condition rated here.  

The Board additionally finds that moderately severe incomplete paralysis of the left leg, required for an increased 60 percent rating, is not warranted.  While the Veteran's pain is fairly constant, it is generally described as moderate by examiners.  When flaring, it does rise to a more severe level, but such is not regular enough to more closely approximate the worsened disability picture the majority of the time.  Most importantly, assignment of a 60 percent rating requires "marked muscular atrophy" of the leg, and such is not demonstrated here.  While atrophy is present, in the upper and lower leg, it does not rise to the level of "marked."  The smaller musculature is shown to be of good, full strength when compared to the right. 

In short, the overall disability picture presented most closely resembles the criteria for the currently assigned 40 percent rating, for moderate impairment.

The Board has considered the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The RO in October 2014 referred the question of extraschedular entitlement to the Director of the Compensation and Pension Service, which in May 2015 denied entitlement to such, finding that there was no exceptional disability picture with marked interference with employment or a need for frequent hospitalization.

The Board finds that no such referral was warranted under Thun.  The applicable criteria specifically consider the Veteran's complaints of pain and atrophy and their impact on her daily functioning.  To the extent she reports symptoms such as brittle nails, no doctor has related such to RSD.  Examiners in fact state there are no such changes as part of RSD.

While it seems clear that the RSD has markedly interfered with the Veteran's employment, based on her described duties locating and moving files at the RO, both prongs of the Thun test must be met to establish entitlement under 38 C.F.R. § 3.321.

Moreover, as is discussed below, to the extent the Veteran alleges that RSD causes additional impairments of other joints, such are considered and compensated as part of other service-connected disabilities. 

	Separate Back Evaluation

The Board accepts that the Veteran's RSD of the left leg and low back represents two separate disabilities.  As the Veteran has noted, and examiners have repeated, the condition arises in response to trauma.  The knee trauma gave rise to the initial RSD.  A low back disc problem, secondary to the knee, caused the low back RSD.  Service connection for both has been granted, in February 2005 and July 2005 rating decisions.  The Boards also notes the Veteran is diagnosed with RSD related to the nonservice-connected right shoulder disability.

However, service connection does not ensure assignment of a separate rating for each condition.  Here, the veteran is service-connected for, in addition to RSD, internal derangement of the left knee (rated 30 percent for limitation of flexion under Code 5260), left hip strain and femur osteoporosis (rated 20 percent disabling for limitation of motion under Code 5255), and low back disc and joint disease (rated 40 percent disabling based on limitation of motion under Code 5242). 

The ratings assigned for each of these disabilities, due to limitation of motion, includes consideration of the impact of pain on the joint function.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the back, for example, the limitation of flexion to 30 degrees which supports the assignment of the current 40 percent rating was specifically noted to be due to pain at that point.  Therefore, if the Veteran were to receive a separate compensable rating for the low back (or any other joint affected by RSD), she would be receiving compensation for the same disability manifestation twice, as her RSD is manifested primarily by pain, aggravated by use (motion).  This is pyramiding, and is prohibited.  38 C.F.R. § 4.14.  

The same is true of the knee and hip; the ratings assigned for these joints contemplate pain, and hence the RSD manifestations cannot be compensated again.  This is distinguished from the overall rating for RSD currently assigned and discussed above, which represents pain, weakness, and atrophy not in any specific joint, but in the left lower extremity as a whole.

In sum, inclusion of the low back in the description of the RSD disability is necessary to commemorate the fact that this condition is in fact service connected.  The manifestations of such, to include pain and limitations of movement and function, are already compensated under a different Code and may not be rated again as a matter of law.


ORDER

An evaluation in excess of 40 percent for RSD of the left leg and low back is denied.

A separate compensable evaluation for RSD of the low back is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


